  2:19-cv-03456-BHH-KDW             Date Filed 06/30/21     Entry Number 99       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    Charleston Division

 Nelson L. Bruce,                              )
                                               )
                                    Plaintiff, )    Civil Act. No. 2:19-cv-03456-BHH-KDW
                                               )
            v.                                 )
                                               )
 Bank of America, N.A.,                        )
                                               )
                                   Defendant. )
                                               )

                         DEFENDANT BANK OF AMERICA’S MOTION
                            TO STRIKE PLAINTIFF’S SUR REPLY

       NOW COMES Defendant Bank of America, N.A. (“BANA”), by and through undersigned

counsel, and moves this Court to strike Plaintiff Nelson Bruce’s (“Plaintiff”) Sur Reply to Reply

to Response to Motion For Summary Judgment (the “Sur Reply”) (Doc. No. 97) and states as

follows:

       1.        BANA filed its Motion for Summary Judgment on April 30, 2021. (Doc. No. 83).

       2.        Plaintiff filed his Response to BANA’s Motion for Summary Judgment on June 4,

2021. (Doc. No. 87).

       3.        BANA filed a Reply to Plaintiff’s Response on June 8, 2021. (Doc. No. 88).

       4.        In response to BANA’s reply, Plaintiff filed a document entitled “Sur Reply to

Reply to Motion for Summary Judgment” on June 23, 2021 (Doc. No. 97), fifteen (15) days after

BANA filed its Reply.

       5.        Neither the Federal Rules, nor the Local Rules, permit a Sur Reply without leave

of Court. Even if Plaintiff’s Sur Reply were considered a “Reply” under Local Rule 7.07, it was

not timely filed. Local Rule 7.07 provides that replies must be filed within seven (7) days of the

service of a response.
    2:19-cv-03456-BHH-KDW                Date Filed 06/30/21          Entry Number 99           Page 2 of 3




        6.       Because it is both not allowed, and untimely, Plaintiff’s Sur Reply must be stricken.

See Parker v. Innertech-Spartanburg, No. 6:09-CV-00773-JMC, 2011 WL 13455, at *2 (D.S.C.

Jan. 4, 2011) (adopting Report and Recommendation that Sur Reply be stricken as untimely);

Cooper v. Flying J Travel Plaza, Inc., No. 3:06-1270-CMC-JRM, 2007 WL 4211027, *11 (D.S.C.

Nov. 27, 2007) (adopting Report and Recommendation that the Sur Reply should be stricken as

untimely); Silvious v. Midland Credit Management, Inc., No. 5:07cv145, 2009 WL 2392107, *5

(N.D. W. Va. Aug. 3, 2009) (adopting Report and Recommendation that Sur Reply be stricken).

        WHEREFORE, BANA respectfully requests that the Court grant its Motion to Strike

Plaintiff’s Sur Reply and award BANA its costs and fees in preparing this Motion, and such

other and further relief as the Court deems just and equitable. 1

This is the 30th day of June, 2021.

                                                 /s/ T. Richmond McPherson III____________
                                                 Robert A. Muckenfuss (SC Federal Bar #7333)
                                                 T. Richmond McPherson III (SC Federal Bar #11214)
                                                 MCGUIREWOODS LLP
                                                 201 North Tryon Street, Suite 3000
                                                 Charlotte, North Carolina 28202
                                                 Telephone: (704) 343-2052
                                                 Facsimile: (704) 444-8707
                                                 rmuckenfuss@mcguirewoods.com
                                                 rmcpherson@mcguirewoods.com
                                                 Attorneys for Defendant Bank of America, N.A.




1
 In the event that the Court denies BANA’s Motion to Strike Plaintiff’s Sur Reply, BANA requests that it be given
seven (7) days from the date of the Court’s Order to file a responsive memorandum to the Sur Reply.

                                                        2
  2:19-cv-03456-BHH-KDW            Date Filed 06/30/21      Entry Number 99        Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on June 30, 2021, the foregoing Motion to Strike Plaintiff’s Sur Reply

was filed via the court’s CM/ECF system and served by First Class U.S. Mail with postage prepaid

upon the following:

       Nelson L. Bruce
       144 Pavilion Street
       Summerville, SC 29483

       Pro Se Plaintiff


                                                    s/ T. Richmond McPherson III
                                                     T. Richmond McPherson III




                                                3
